 .   .
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagelofl   \5
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRlCT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November 1, 1987)


                      Salvador Munoz-Flores                                      Case Number: 3:19-mj-21545

                                                                                 Thomas S Sims
                                                                                 Defendant's Attorney


REGISTRATION NO. 84527298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ------'--------------------------
 0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty ofsuchcount(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                                                              -------------------
 0 Count(s) -------~--------~- dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~    TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS. ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's"economic circumstances.

                                                                               Tuesday, April 9, 2019
                                                                               Date of Imposition of Sentence
                                                  FRl.ED
 Received      =;--;--~A't.;r,7----+---APR
               DUSM


                                    BY
                                           0 9 2019
                                       CLER!{, U.S. 01c·r"1c
                                    SOUTHEf~N Di'Tf'JC:.' ·F T COURT
                                                 ~ ' 1 0 CALIFORNIA
                                                                               nilJl&::cocK
                                                                               UNITED STATES MAGISTRATE nJDGE

                                           - - · - · · - · - - - · - DEPUTY

 Clerk's Office Copy                                                                                                         3: l 9-mj-21545
